UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit

                            ___________________________________

                                        No. 99-21039
                                   SUMMARY CALENDAR
                            ___________________________________


                                        JAMES FALICK,
                                        Plaintiff-Appellant,

                                                 v.

               THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
                                Defendant-Appellee.

                            ___________________________________

                         On Appeal from the United States District Court
                               for the Southern District of Texas
                                         (H-98-CV-398)
                          ____________________________________

                                          October 6, 2000

Before REYNALDO G. GARZA, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:1

       This lawsuit was filed by Plaintiff James Falick, an architect and chief executive officer of

the architectural firm, the Falick/Klein Partnership, Inc. (Falick/Klein). This lawsuit is governed

by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. He sued

the Guardian Life Insurance Company (“Guardian”) for improperly denying his claim for long-

       1
         Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                                                                                                     2

term disability benefits under Falick’s group employee-benefit plan (“the Plan”). The Plan in this

case expressly grants to the administrators “discretionary authority to determine eligibility for

benefits and to construe the terms of the plan with respect to claims.” Because of this reason, the

administrators’ decisions are reviewed under the abuse of discretion standard.

       After having read the record in this case, the briefs of the parties and the very lucid

memorandum and order of the District Court granting summary judgment for the defendant-

appellant, Guardian Life Insurance Company, we AFFIRM the court’s judgment in behalf of the

Guardian Life Insurance Company.